DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 10/09/2020 are currently pending. Claim(s) and 1-10, 18-19 is/are rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. 10,525,385 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards an in-tank filter bowl dearation shroud. Further details would have been obvious in view of Wilfong (US 6352645 B1).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmitz (US 6227221 B1).
[AltContent: textbox (Outlet shroud)][AltContent: connector][AltContent: textbox (Shroud 
Fluid outlet)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    816
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    798
    441
    media_image2.png
    Greyscale


Claim Interpretation 
Regarding limitations recited in the claims which are directed to a manner of using disclosed in-tank filter bowl, it is noted that neither the manner of operating a disclosed device nor material or Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This is not limited to but applies to the following limitations for exemplary purposes: “for a hydraulic fluid return line of a hydraulic fluid reservoir” (claims 1 and 14), “wherein the filter bowl is within the hydraulic fluid return line for the hydraulic fluid reservoir, and is extending from above a hydraulic fluid level line within the hydraulic fluid reservoir to the distal end which is below the hydraulic fluid level line” (claims 1 and 14), “wherein the diverginq member fluid outlet at the distal end is farther from the hydraulic fluid level line within the hydraulic fluid reservoir than the proximal end of the diverginq member, and wherein hydraulic fluid returninq to the hydraulic reservoir flows throuqh the filter element then the filter bowl outlet and then throuqh the shroud fluid outlet and into the hydraulic fluid reservoir”  (claim 14). Note, the terms “hydraulic fluid” or “hydraulic fluid reservoir” are regarded as material worked upon, refer MPEP 2115. 
Regarding claim 1, Schmitz from figures teaches an in-tank filter bowl comprising:
a filter bowl (30) configured to receive a filter element (21) therein and having an outlet (12) at a distal end thereof (see figs above); and

Regarding claim 2, Schmitz from figures teaches the outlet shroud is cylindrical (see figs. above). 
Claim(s) 1-10, 18-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wilfong (US 6352645 B1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet Shroud)][AltContent: arrow][AltContent: textbox (Central deflector)][AltContent: arrow][AltContent: textbox (Diverging member)][AltContent: textbox (Shroud fluid outlet)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Filter bowl outlet)]
    PNG
    media_image3.png
    626
    546
    media_image3.png
    Greyscale

Claim Interpretation 
Regarding limitations recited in the claims which are directed to a manner of using disclosed in-tank filter bowl, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This is not limited to but applies to the following limitations for exemplary purposes: “for a hydraulic fluid return line of a hydraulic fluid reservoir” (claims 1 and 14), “wherein the filter bowl is within the hydraulic fluid return line for the hydraulic fluid reservoir, and is extending from above a hydraulic fluid level line within the hydraulic fluid reservoir to the distal end which is below the hydraulic fluid level line” (claims 1 and 14), “wherein the diverginq member fluid outlet at the distal end is farther from the hydraulic fluid level line within the hydraulic fluid reservoir than the proximal end of the diverginq member, and wherein hydraulic fluid returninq to the hydraulic reservoir flows throuqh the filter element then the filter bowl outlet and then throuqh the shroud fluid outlet and into the hydraulic fluid reservoir”  (claim 14). Note, the terms “hydraulic fluid” or “hydraulic fluid reservoir” are regarded as material worked upon, refer MPEP 2115. 
Regarding claim 1, Wilfong from figures teaches an in-tank filter bowl comprising:
a filter bowl (50) configured to receive a filter element (56) therein and having an outlet at a distal end thereof (see figs above); and
an in-tank filter bowl de-aeration shroud (30) including an outlet shroud (top portion of 30) surrounding the filter bowl outlet at a proximal end thereof and having a shroud fluid outlet 
	Regarding claim 2, Wilfong teaches the outlet shroud is cylindrical (see figs).
	Regarding claim 3, Wilfong teaches a diverging member within the outlet shroud and surrounding the filter bowl outlet at a proximal end thereof and having a diverging member fluid outlet (outlet of the diverging member formed passage) at a distal end thereof, wherein the member diverges from the proximal to the distal ends thereof (see figs).
	Regarding claim 4, Wilfong teaches the diverging member has a conical cross section (fig. 2).
	Regarding claim 5, Wilfong teaches the diverging member is spaced from the shroud fluid outlet (fig. 2). 
	Regarding claim 6, Wilfong teaches the diverging member fluid outlet is laterally aligned with the shroud fluid outlet (both outlets extend out laterally and align as such).
	Regarding claim 7, Wilfong teaches a central deflector (see fig above) positioned within the diverging member and combining with the diverging member to form an annular passage to the shroud fluid outlet.
	Regarding claim 8, Wilfong teaches the outlet shroud is formed as a diverging member immediately adjacent the filter bowl outlet at a Schroeder IndustriesPage 11 of 14Patent Application-12- proximal end thereof and diverging from the proximal end to the distal end thereof (fig. 2).
	Regarding claim 9, Wilfong teaches the diverging member has a conical shape in cross section (see fig above).

Regarding claim 18, Wilfong from figures teaches an in-tank filter assembly comprising  
a filter element (56);
a filter bowl (50) configured to receive a filter element (56) therein and having an outlet at a distal end thereof; and
a diverging member surrounding the filter bowl outlet and having a diverging member fluid outlet (outlet of the diverging member formed passage) at a distal end thereof, wherein the member diverges from the proximal to the distal ends thereof (see figs above).
	Regarding claim 19, Wilfong teaches a central deflector (see fig above) positioned within the diverging member and combining with the diverging member to form an annular passage to the shroud fluid outlet.
Allowable Subject Matter
Claims 11-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
	Claims 11 and 20 both require a central deflector that extends to the filter bowl outlet. Schmitz does not teach at all a central deflector. Wilfong teaches a central deflector however does not teach 
Response to Arguments
	Applicant argue Schmitz  is not directed to de-aeration of hydraulic fluid in a return line but rather desires to design a single fluid multi-reservoir system by using concentric sub-reservoir dividers or partitions. 
The examiner respectfully does not find this persuasive. The examiner notes “de-aeration” is regarded as intended use.  [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant further argue that the Schmitz’s solid sleeve, would not be considered a filter bowl by those of ordinary skill in the art. Further element 12 is not the filter bowl outlet of a return line to those of ordinary skill in the art. 
The examiner respectfully does not find this persuasive. Applicant has not provided any reasoning why the solid sleeve 12 cannot be construed as a filter bowl 30 or element 12 cannot be construed as an outlet. Clearly from fig. 1, the sleeve serves as filter bowl as it covers and surrounds an outlet 12. In fact, Schmitz clearly notes element 12 is an “outlet” (C9/45-55).
Applicant argue Wilfong’s filtration assembly is intended to be submerged within the water as shown and thereby does not read on the amended claims that require for a hydraulic fluid return line of a hydraulic fluid reservoir.
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, the hydraulic fluid reservoir is regarded as material worked upon, refer MPEP 2115.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Examiner, Art Unit 1777